Case 19-01069-JMM            Doc 166    Filed 06/05/20 Entered 06/05/20 10:16:04            Desc Main
                                       Document     Page 1 of 6



         Holly Roark, ISB No. 7143
         ROARK LAW OFFICES
         950 Bannock St. Ste. 1100
         Boise, ID 83702
         Telephone: (208) 536-3638
         Facsimile: (310) 553-2601
         Email: holly@roarklawboise.com

         Counsel for Debtors-in-possession

                              UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO – BOISE

         In Re:                                      Case No. 19-01069-JMM

         WILLIAM E. DEMPSEY, II, and                 Chapter 11
         AMY D. DEMPSEY,

         Debtors and Debtors in Possession.


DEBTORS-IN-POSSESSION’S MOTION TO RECONSIDER ORDER GRANTING RELIEF
    FROM THE AUTOMATIC STAY TO BRUNOBUILT, INC. (DOCKET NO. 97)
          COME NOW William E. Dempsey, II and Amy D. Dempsey, the Debtors and Debtors-in-

Possession (“DIP”) herein, by and through their undersigned attorney, and move this court to

reconsider its Order (Docket No. 97) granting relief from the automatic stay to BrunoBuilt, Inc. and

state:
                                                    I.

                                       BACKGROUND FACTS

          1.      This case was commenced on September 17, 2019, by the filing of a voluntary petition

under Chapter 11 of the Bankruptcy Code.

          2.      On October 21, 2019, creditor BrunoBuilt, Inc. filed a proof of claim (Claim No. 2) in

the “estimated” and “unliquidated” amount of $1,849,168.12 for breach of construction contract.

          3.      On October 18, 2019, BrunoBuilt, Inc. filed its Motion for Relief from the Automatic

Stay (Docket No. 25) in order to go back to state court and liquidate its claim against the DIP, which




  DEBTORS-IN-POSSESSION’S MOTION TO RECONSIDER ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY TO BRUNOBUILT, INC. (DOCKET NO. 97) - 1
Case 19-01069-JMM          Doc 166     Filed 06/05/20 Entered 06/05/20 10:16:04              Desc Main
                                      Document     Page 2 of 6



was based on litigation between the parties for alleged breach of construction contract. See BrunoBuilt,

Inc. v. William Dempsey and Amy Dempsey, Case No. 1-17-23686, Fourth Judicial District Court,

State of Idaho, County of Ada (the "State Court Lawsuit").

       4.      BrunoBuilt, Inc. was granted summary judgment in that case, but a further trial would

be required to determine the monetary damages. The Dempseys filed this Chapter 11 case prior to a

determination on the monetary damages.

       5.      BrunoBuilt, Inc.’s relief from stay motion was premised on the notions that the state

court would be a better and more convenient forum to determine the BrunoBuilt, Inc. claim, that the

state court was more familiar with the facts of the case, and that the trial there would preserve judicial

economy. The DIP disputed this and still maintains that the bankruptcy forum would be a better forum

to determine the BrunoBuilt, Inc. claim. Because the parties contested the issue, it went to trial on

January 22, 2020, and the Court granted the Motion. The Order granting the Motion was entered on

February 5, 2020, as Docket No. 97.

       6.      Four and a half months have passed since the trial on BrunoBuilt, Inc.’s hotly contested

Motion to lift the stay, and so far, BrunoBuilt, Inc. has not set the matter for trial in state court; and

there is no briefing schedule. Literally nothing has happened with respect to liquidating the

BrunoBuilt, Inc. claim other than a discussion between attorneys that maybe the parties could agree

to a claim amount, and a suggestion that the parties could possibly mediate. Notwithstanding the

foregoing, and notwithstanding the current situation with COVID-19, there is no excuse to not have

at least contacted the state court and obtained a trial date and briefing schedule after all this time. If

nothing else, it may have prompted more productive negotiations. At this point, scheduling a trial in

state court will likely not be set until some time in 2021.

       7.      At the current posture in this bankruptcy case, the DIP is getting ready to file their Plan

and Disclosure Statement in the month of June. Accordingly, the BrunoBuilt, Inc. unliquidated claim

should be adjudicated by this Court. To that end, the DIP has concurrently filed a Motion to Disallow

the BrunoBuilt, Inc. claim, objecting to the claim on several bases and submitting admissible evidence

in support of its objection.



  DEBTORS-IN-POSSESSION’S MOTION TO RECONSIDER ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY TO BRUNOBUILT, INC. (DOCKET NO. 97) - 2
Case 19-01069-JMM          Doc 166    Filed 06/05/20 Entered 06/05/20 10:16:04             Desc Main
                                     Document     Page 3 of 6



       8.      Considering that the BrunoBuilt, Inc. claim is not set for trial on damages in the state

court, which was the basis for the Motion for relief from the Automatic Stay, this Motion to Reconsider

the Court’s Order granting relief from stay is appropriate at this time.

                                                   II.

                                       LEGAL ARGUMENT

       9.      Fed. R. Civ. P. 60(b) made applicable by Fed. R. Bankr. P. 9024. Rule 60(b) provides

six reasons for granting relief from a final judgment or order.

       10.     This Motion is made pursuant to Rule 60(b)(6). “Rule 60(b)(6) is a catch-all provision

that allows a court to vacate a judgment for ‘any other reason justifying relief from the operation of

the judgment [not articulated in (b)(1) through (b)(5)].’ That rule ‘has been used sparingly as an

equitable remedy to prevent manifest injustice.’ United States v. Alpine Land & Reservoir Co., 984

F.2d 1047, 1049 (9th Cir.1993). To receive Rule 60(b)(6) relief, a moving party must ‘show both

injury and that circumstances beyond its control prevented timely action to protect its interests.’ Id.

Neglect or lack of diligence is not to be remedied through Rule 60(b)(6). United States v. RG & B

Contractors, Inc., 21 F.3d 952, 956 (9th Cir.1994); Stevens v. ITT Sys., Inc., 868 F.2d 1040, 1041 (9th

Cir.1989).” Lehman v. United States, 154 F. 3d 1010 (9th Cir. 1998). See also, In re Anderton, 00.1
I.B.C.R. 5, 8 (Bankr. D. Idaho 2001) (citing United States v. Washington, 98 F.3d 1159, 1163 (9th

Cir. 1996)) (“[R]ule 60(b)(6) is only to be applied in rare cases where a party was prevented by

‘extraordinary circumstances’ from seeking timely prevention or correction of an erroneous

judgment.”).

       11.     In this case, the injury to the DIP at this time would be having to wait possibly over a

year to liquidate the BrunoBuilt, Inc. claim when it is almost ready to file its Plan and Disclosure

Statement. Although the BrunoBuilt, Inc. claim is not required to be liquidated in order for the DIP to

file the Plan and Disclosure Statement, not having the claim liquidated lends some uncertainty with

respect to the voting classes and can ultimately affect confirmation. For example, throughout this case

BrunoBuilt, Inc. has maintained that it is the largest unsecured creditor in this case and thus controls

the general unsecured creditor class, however this may not be true, especially considering that ICCU



  DEBTORS-IN-POSSESSION’S MOTION TO RECONSIDER ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY TO BRUNOBUILT, INC. (DOCKET NO. 97) - 3
Case 19-01069-JMM           Doc 166      Filed 06/05/20 Entered 06/05/20 10:16:04            Desc Main
                                        Document     Page 4 of 6



may end up having a large unsecured claim if their deed of trust is avoided. Without the BrunoBuilt,

Inc. claim adjudicated and liquidated in the bankruptcy court, the general unsecured class of creditors

remains uncertain as to the claimants’ proportional voting power. Moreover, no disbursements will be

made to BrunoBuilt, Inc. under the Plan until the claim is liquidated, so funds will have to be held in

trust until the state court is able to hold a trial on the matter.

        As to the second element under Rule 60(b)(6), the circumstances beyond the DIP’s control

which prevented timely action to protect its interests are that the DIP assumed BrunoBuilt, Inc. would

set the matter for trial in state court at the earliest convenience for the state court since it fought to

remove this matter from the bankruptcy court. The DIP contested the motion to lift the stay back in

January of 2020, taking it to trial, but once the Motion was granted, the DIP relied on BrunoBuilt, Inc.

to proceed to liquidate its claim as it told this Court it would do if granted relief from the automatic

stay.

        This case now in a different posture than it was four to five months ago. While admittedly it

appears that motions for reconsideration under Rule 60(b)(6) are rarely granted, it is warranted in this

case where the creditor obtained relief from stay over four months ago in order to do something it has

not even attempted to do – liquidate its claim. Part of the justification for returning to state court, in

addition to the state court judge being more familiar with the facts, was that the process would

allegedly be more expedient and economical. That has not turned out to be the case, and now there is

a pending motion to disallow the BrunoBuilt, Inc. claim, and that will most certainly require a trial in
the bankruptcy court, likely mooting the need for the relief from stay Order in any event.

                                                     III.

                                             CONCLUSION

        For the foregoing reasons, the Court should reconsider its Order granting relief from the

Automatic Stay to BrunoBuilt, Inc. (Docket No. 97), and should reverse its Order as would be

consistent with the pending Objection to Claim which will be tried by this Court.




  DEBTORS-IN-POSSESSION’S MOTION TO RECONSIDER ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY TO BRUNOBUILT, INC. (DOCKET NO. 97) - 4
Case 19-01069-JMM   Doc 166    Filed 06/05/20 Entered 06/05/20 10:16:04   Desc Main
                              Document     Page 5 of 6



June 5, 2020                                           ROARK LAW OFFICES



                                                       _______________________
                                                       Holly Roark,
                                                       Counsel for Debtors-in-
                                                       possession




  DEBTORS-IN-POSSESSION’S MOTION TO RECONSIDER ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY TO BRUNOBUILT, INC. (DOCKET NO. 97) - 5
Case 19-01069-JMM       Doc 166     Filed 06/05/20 Entered 06/05/20 10:16:04         Desc Main
                                   Document     Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that ON June 5, 2020, I filed the forgoing document
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
 courtnotices@roarklawoffices.com
 Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
 rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
 Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
 PJGriffin@hollandhart.com,
 boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

 Jesse A.P. Baker on behalf of Creditor Bank of
 America (NC) ecfidb@aldridgepite.com,
 JPB@ecf.courtdrive.com

 Lesley Bohleber on behalf of Creditor Bank of
 America, N.A. ecfidb@aldridgepite.com,
 llueke@ecf.courtdrive.com

 Trevor L Hart on behalf of Creditor Washington Trust Bank
 tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
 Scott B Muir on behalf of Interested Party CITY OF BOISE
 BoiseCityAttorney@cityofboise.org

 Brett R Cahoon on behalf of U.S. Trustee US
 Trustee ustp.region18.bs.ecf@usdoj.gov


       AND I FURTHER CERTIFY that on such date I served the foregoing on the following
 non CM/ECF Registered Participants in the manner indicated:

        Via first class mail, postage prepaid addressed as follows:

 BrunoBuilt, Inc.
 890 E. Franklin Rd, Suite 202
 Meridian, ID 83642

 /s/ Holly Roark
 ________________________
 Holly Roark
